Case 6:20-cv-01012-MJJ-PJH Document 9 Filed 08/18/20 Page 1 of 3 PageID #: 47




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

DARREL MHIRE                                  CASE NO. 6:20-CV-01012

VERSUS                                        JUDGE JUNEAU

AUTO CLUB COUNTY MUTUAL                       MAGISTRATE JUDGE HANNA
INSURANCE CO ET AL

                           MEMORANDUM ORDER

      Before the Court is the Motion for More Definite Statement and Alternative

Motion to Strike filed by Defendants, Auto Club County Mutual Insurance Company

and Gino Piamonte. (Rec. Doc. 7).

      Plaintiff filed this lawsuit following an alleged rear-end accident in which

Plaintiff alleges that Gino Piamonte, insured by Auto Club, rear-ended him. (Rec.

Doc. 1-1, p. 4-6). As in most personal injury petitions, Plaintiff concluded his

Petition with “catchall” allegations of Mr. Piamonte’s alleged acts of negligence

(e.g. failing to see what he should have seen, and the like). (Rec. Doc. 1-1, p. 4-6,

¶VIII). Defendants take particular issue with Plaintiff’s allegation accusing Mr.

Piamonte of “any and all other acts and omissions to be proven…” (Rec. Doc. 7-1,

p. 2). Relying exclusively on Louisiana state procedural law, which is inapplicable
Case 6:20-cv-01012-MJJ-PJH Document 9 Filed 08/18/20 Page 2 of 3 PageID #: 48




to this case,1 Defendants argue such language is impermissibly vague, such that they

“are not fairly allowed to form a defense.” (Rec. Doc. 7-1, p. 3). The Court disagrees.

      F.R.C.P. Rule 12(e) provides: “A party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response.” The Fifth

Circuit further explained as follows:

             [G]reat care must be used in passing on a motion for definite
      statement. In view of the great liberality of F.R.Civ.P. 8, permitting
      notice pleading, it is clearly the policy of the Rules that Rule 12(e)
      should not be used to frustrate this policy by lightly requiring a plaintiff
      to amend his complaint which under Rule 8 is sufficient to withstand a
      motion to dismiss. It is to be noted that a motion for more definite
      statement is not to be used to assist in getting the facts in preparation
      for trial as such. Other rules relating to discovery, interrogatories and
      the like exist for this purpose.

      Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 132 (5th Cir. 1959)

      Plaintiff’s Petition clearly places Defendants on notice of his claims that Mr.

Piamonte was negligent when he rear-ended Plaintiff’s vehicle. (Rec. Doc. 1-1, p. 4-

6, ¶VI). The fact that Plaintiff also included typical, boiler-plate allegations of “any

and all other acts and omissions…” does not render the Petition vague or ambiguous

or inhibit Defendants from preparing a defense. Accordingly,




1
      Although state substantive law applies to cases removed from state court, the Court must
      apply federal procedural law. Hinkley v. Envoy Air, Inc., No. 19-10848, 2020 WL
      4462082, at *6 (5th Cir. Aug. 4, 2020), citing e.g. All Plaintiffs v. All Defendants, 645 F.3d
      329, 335 (5th Cir. 2011).
                                                2
Case 6:20-cv-01012-MJJ-PJH Document 9 Filed 08/18/20 Page 3 of 3 PageID #: 49




        Defendants’ Motion for More Definite Statement and Alternative Motion to

Strike (Rec. Doc. 7) is DENIED.

        THUS DONE in Chambers, Lafayette, Louisiana on this 18th day of August,

2020.

                                      ______________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE




                                        3
